Citation Nr: 0922568	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-03 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected neuropathy right lower 
extremity, previously rated as traumatic myelopathy with 
Brown-Sequard syndrome.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected neuropathy left lower 
extremity, previously rated as traumatic myelopathy with 
Brown-Sequard syndrome.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right anterior shrapnel wound with 
scars.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1943 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO that granted service 
connection for neuropathy of the right and left lower 
extremities, previously rated as traumatic myelopathy with 
Brown-Sequard syndrome, and continued the 20 percent 
evaluation for the Veteran's service-connected right anterior 
shrapnel wound.  

As the Veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected right and left 
lower extremity disabilities, the Board has characterized 
these issues in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.

The issue of entitlement to a higher evaluation for service-
connected right anterior shrapnel wound is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  




FINDINGS OF FACT

1.  The service-connected neuropathy of the right lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates that of moderately-severe 
incomplete paralysis of the sciatic nerve; neither marked 
muscular atrophy, nor loss of reflexes is demonstrated.  .

2.  The service-connected neuropathy of the left lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates that of moderately-severe 
incomplete paralysis of the sciatic nerve; neither marked 
muscular atrophy, nor loss of reflexes is demonstrated.  .


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating of 40 percent, but not higher for the service-
connected neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 
8520 (2008).  

2.  The criteria for the assignment of an initial disability 
rating of 40 percent, but not higher for the service-
connected neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In the present case, the RO, in letters dated in August 2005, 
March 2006, and April 2008, provided the Veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his claims, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

And the Veteran was generally invited to send information or 
evidence to VA that may support his claims.  In addition, the 
Veteran was advised of the basic law and regulations 
governing his claims, the basis for the decisions regarding 
his claims, and was also informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is therefore required with 
respect to the Veteran's claims for higher initial disability 
ratings for his service-connected right and left lower 
extremity disabilities; and under the circumstances, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service private and VA medical records, VA examinations 
in connection with his claims, and statements submitted by 
the Veteran and his representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, as to the favorable action taken hereinbelow, VA 
has satisfied its duty to assist the Veteran in this case.  
Accordingly, further development as to these matters is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, as 
it is in the Veteran's case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's right and left lower extremity  
neuropathy is evaluated as 20 percent disabling under 
Diagnostic Code 8520.  Under this code, incomplete paralysis 
of the sciatic nerve will be evaluated as 10 percent 
disabling if the condition is found to be mild, 20 percent 
disabling if the condition is found to be moderate, 40 
percent disabling if the condition is found to be moderately 
severe, and 60 percent disabling if the condition is found to 
be severe with marked muscular atrophy.  Complete paralysis 
with be evaluated as 80 percent disabling if the foot dangles 
and drops, with no active movement possible of muscles below 
the knee, and flexion of the knee weakened or (very rarely) 
lost.  

The medical evidence in this case consists of post-service 
treatment records, and VA fee basis examinations dated in 
August 2005 and March 2008.  

The August 2005 VA examiner reviewed the military and medical 
history , including a rather extensive mortar fragment wound 
injury sustained in March 1950.  The Veteran reported that, 
after treatment for this wound, he was left with loss of 
sensation in the left leg and impaired motor ability in the 
right leg.  

The Veteran also reported impaired coordination and constant 
dysesthesias of his left lower extremity, frequent restless 
legs and some associated pain in his legs.  

Upon examination, the Veteran was indicated to have 3/5 motor 
strength in the right lower extremity, and 4/5 motor strength 
in the left lower extremity.  Sensory function was abnormal 
due to decreased sensation to pinprick at the left lower 
extremity.  

Both lower extremities had normal responses to vibration 
touch, hot and cold.  The Veteran did not require any 
assistive device and his dexterity was normal, bilaterally.  
There were no joint problems.  The Veteran was diagnosed with 
posttraumatic chronic myelopathy.  

The Veteran was again examined by VA in March 2008.  The 
medical history was again noted for the record.  The Veteran 
reported having progressive irritive, burning sensation in 
his left lower extremity and indicated that his left leg has 
lost pain sensation.  He also reported that his right leg was 
weak and that his legs fatigue more easily than normal, but 
he did not claim any impairment of coordination or pain in 
the lower extremities.  He was indicated to have persistent 
dysesthesias in his left lower extremity.  

Upon examination, the motor function of the right lower 
extremity was indicated to be abnormal due to 4/5 motor 
strength .  The motor strength in the left lower extremity 
was normal.  Sensory function in the left leg was abnormal 
due to decreased sensation to hot, cold and vibration.  Both 
lower extremities had decreased sensation to scratch (left 
worse than right).  There was no change in the Veteran's 
diagnosis.  

In April 2008, the Veteran was afforded an EMG nerve 
condition study of the left lower extremity.  This study 
indicated findings that were within normal limits.  

Based on its review of the record, the Board finds that the 
service-connected disability picture for each lower extremity 
is manifested by an overall level of impairment that more 
nearly resemble that of moderately-severe incomplete 
paralysis of the sciatic nerve.  This based on the findings 
of hyperreflexia, some motor loss reflected by weakness and 
impaired sensation and pain.  However, absent findings of 
marked muscular atrophy or absent reflexes. a higher rating 
is not assignable for either leg.  

Based on the foregoing, a higher evaluation of 40 percent for 
the service-connected neuropathy of each lower extremity is 
for application in this case.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  





ORDER

An increased, initial evaluation of 40 percent, but no more 
for the service-connected neuropathy right lower extremity, 
previously rated as traumatic myelopathy with Brown-Sequard 
syndrome, is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  

An increased, initial evaluation of 40 percent, but no more 
for the service-connected neuropathy left lower extremity, 
previously rated as traumatic myelopathy with Brown-Sequard 
syndrome, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  .


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for a higher evaluation for service-
connected right anterior shrapnel wound with scars must be 
remanded for further action.  

Here, the Board notes that, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was provided general notice 
regarding increase rating claims and notice of the 
requirements of Vazquez-Flores in connection with Diagnostic 
Codes 6843 and 5235-43.  

The Veteran was not, however, notified of the Diagnostic 
Codes governing the Veteran's included scar disability and 
any affected muscle groups, including muscle group XX, that 
may be pertinent to the evaluation of this disability.  Upon 
remand, therefore, the RO should provide full VCAA notice as 
set forth in Vazquez-Flores in connection with his claim for 
increased rating.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Code(s) governing the Veteran's included 
scar disability and any affected muscle 
groups, including muscle group XX, that 
may be pertinent to the evaluation of his 
disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the conditions for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  After completing all indicated 
development, the RO should re-adjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he and 
his representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


